EXHIBIT $1,150,000,000 RECEIVABLES PURCHASE AGREEMENT Dated as of December 20, 2007 among LYONDELLBASELL RECEIVABLES I, LLC,as the Seller, LYONDELL CHEMICAL COMPANY, as the Servicer, THE BANKS AND OTHER FINANCIAL INSTITUTIONS PARTY HERETO, as Purchasers, and CITIBANK, N.A., as Administrative Agent and Asset Agent, CITIGROUP GLOBAL MARKETS INC. GOLDMAN SACHS CREDIT PARTNERS L.P., MERRILL LYNCH CAPITAL CORPORATION, ABN AMRO INCORPORATED and UBS SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS Page EXHIBITS 1 SCHEDULES 2 RECEIVABLES PURCHASE AGREEMENT 1 PRELIMINARY STATEMENTS: 1 ARTICLE I Definitions 1 Section 1.1 Certain Defined Terms. 1 Section 1.2 Other Terms. 26 Section 1.3 Computation of Time Periods. 27 ARTICLE II Amounts and Terms of the Purchases 27 Section 2.1 Commitment. 27 Section 2.2 Making Purchases. 27 Section 2.3 Swing Purchases 28 Section 2.4 Termination or Reduction of the Commitments; Voluntary Reductions of Capital. 30 Section 2.5 Receivable Interest. 30 Section 2.6 Ordinary Settlement Procedures. 31 Section 2.7 Triggering Event Settlement Procedures. 32 Section 2.8 Liquidation Settlement Procedures. 34 Section 2.9 General Settlement Procedures. 35 Section 2.10 Payments and Computations, Etc. 36 Section 2.11 Yield and Fees. 36 Section 2.12 Special Provisions Governing Capital Investments at the Applicable LIBO Rate. 37 Section 2.13 Increased Capital. 39 Section 2.14 Taxes. 39 Section 2.15 Sharing of Payments, Etc. 41 Section 2.16 Conversion/Continuation Option. 41 Section 2.17 Duty to Mitigate; Assignment of Commitments Under Certain Circumstances. 42 Section 2.18 Restricted Accounts; Investment of Amounts in the Cash Assets Account. 43 Section 2.19 Optional Increase in Commitments. 43 ARTICLE III Conditions of Purchases 44 i TABLE OF CONTENTS (continued) Page Section 3.1 Conditions Precedent to the Effectiveness of this Agreement. 44 Section 3.2 Conditions Precedent to All Investment Events. 45 ARTICLE IV Representations and Warranties 46 Section 4.1 Representations and Warranties of the Seller. 46 Section 4.2 Representations and Warranties of the Servicer. 49 ARTICLE V General Covenants of the Seller and the Servicer 52 Section 5.1 Affirmative Covenants of the Seller. 52 Section 5.2 Reporting Requirements of the Seller. 55 Section 5.3 Negative Covenants of the Seller. 56 Section 5.4 Affirmative Covenants of the Servicer. 58 Section 5.5 Reporting Requirements of the Servicer. 61 Section 5.6 Negative Covenants of the Servicer. 64 ARTICLE VI Administration and Collection 65 Section 6.1 Designation of Servicer. 65 Section 6.2 Duties of Servicer. 65 Section 6.3 Rights of the Agent. 66 Section 6.4 Certain Responsibilities. 67 Section 6.5 Further Assurances. 67 ARTICLE VII Events of Termination 68 Section 7.1 Events of Termination. 68 ARTICLE VIII The Agent 71 Section 8.1 Authorization and Action. 71 Section 8.2 Agents Reliance, Etc. 71 Section 8.3 Citibank and Affiliates. 72 Section 8.4 Purchase Decisions. 72 Section 8.5 Indemnification. 72 Section 8.6 Successor Agent 73 Section 8.7 Posting of Approved Electronic Communications. 73 ARTICLE IX Assignment of Receivable Interests 74 Section 9.1 Purchasers Assignment of Rights and Obligations. 74 Section 9.2 The Register. 76 ii TABLE OF CONTENTS (continued) Page Section 9.3 Participations. 76 ARTICLE X Indemnification 77 Section 10.1 Indemnities. 77 ARTICLE XI Miscellaneous 79 Section 11.1 Amendments, Etc. 79 Section 11.2 Right of Set-off. 81 Section 11.3 Notices, Etc. 81 Section 11.4 Binding Effect; Assignability. 82 Section 11.5 Costs and Expenses. 82 Section 11.6 Confidentiality. 83 Section 11.7 Governing Law. 83 Section 11.8 Jurisdiction, Etc. 83 Section 11.9 Execution in Counterparts. 84 Section 11.10 Intent of the Parties. 84 Section 11.11 Entire Agreement. 84 Section 11.12 Severability of Provisions. 84 Section 11.13 Waiver of Jury Trial. 85 iii EXHIBITS EXHIBIT A Form of Assignment and Acceptance EXHIBIT B Form of Seller Report EXHIBIT C Form of Lock-Box Agreement EXHIBIT D Form of Receivables Sale Agreement EXHIBIT E Form of Consent and Agreement EXHIBIT F Form of Notice of Purchase EXHIBIT G Form of Swing Purchase Request EXHIBIT H Form of Notice of Conversion or Continuation EXHIBIT I-l Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, Counsel to the Seller and each Originator EXHIBIT I-2 Form of Opinion of Internal Counsel to the Seller and each Originator EXHIBIT I-3 Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, Counsel to the Seller and each Originator (true sale and no substantive consolidation opinion) EXHIBIT J Form of Undertaking EXHIBIT K-1 Form of Intercreditor Agreement EXHIBIT K-2 Form of ABL Intercreditor Agreement EXHIBIT K-3 Form of Basell Capital Intercreditor Agreement SCHEDULES SCHEDULE I Agents Account, Cash Assets Account, Concentration Account, Seller Account, Sweep Account, Lock-Box Banks and Lock-Box Accounts SCHEDULE II Credit and Collection Policy SCHEDULE III Jurisdiction of Incorporation, Organizational Identification Number and Location of the Sellers Principal Place of Business, Chief Executive Office and Office Where Records are Kept SCHEDULE IV Financing Statements SCHEDULE V Approved Non-U.S./Canadian Jurisdictions SCHEDULE VI Certain Obligors SCHEDULE X Commitment Schedule RECEIVABLES PURCHASE AGREEMENT RECEIVABLES PURCHASE AGREEMENT dated as of December 20, 2007 (this Agreement) among LYONDELLBASELL RECEIVABLES I, LLC, a Delaware limited liability company (the
